1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CORY JOE PEARSON,                                )   Case No.: 1:18-cv-00372 - JLT
                                                      )
12                  Plaintiffs,                       )   ORDER GRANTING DEFENDANTS’ MOTION
                                                      )   TO COMPEL
13          v.                                        )
     BAKERSFIELD POLICE DEPT., et al.,                )   (Doc. 26)
14
                                                      )
15                  Defendants.                       )
                                                      )
16
17          Cory Joe Pearson asserts officers with the Bakersfield Police Department used excessive force

18   after he surrendered to an arrest and seeks to hold the defendants liable for a violation of his civil

19   rights in this action under 42 U.S.C. § 1983. (Doc. 7)

20          Defendants report Plaintiff failed to serve his initial disclosures and failed to respond to their

21   discovery requests, including interrogatories, requests for production of documents, and a request for

22   admissions. Pursuant to Rule 37 of the Federal Rules of Civil Procedure, Defendants seek to compel

23   Plaintiff to submit his initial disclosures as previously ordered by the Court and respond to their

24   discovery requests. (Doc. 26) Plaintiff did not oppose the motion.

25          The Court has reviewed the motion and supporting documents and finds the matter suitable for

26   decision without oral arguments. Accordingly, the matter is taken under submission pursuant to Local

27   Rule 230(g). For the reasons set forth below, Defendants’ motion to compel discovery is GRANTED.

28   ///

                                                          1
1    I.     Relevant Background

2           The Court held a scheduling conference on December 17, 2018, at which deadlines related to

3    discovery were set for the parties. (Doc. 25) The parties were ordered to exchange their initial

4    disclosures no later than January 17, 2019. (Id. at 1, 2) In addition, the Court ordered the parties to

5    complete all non-expert discovery no later than December 3, 2019. (Id.)

6           On January 28, 2019, Defendants served Plaintiff with interrogatories, a request for admissions,

7    and a request for production of documents. (Doc. 26-1 at 2-3) Although responses were due no later

8    than March 4, 2019, Plaintiff failed to respond. (Id.) On April 1, 2019, Defendants filed the motion

9    now pending before the Court, asserting Plaintiff failed to comply with the Court’s Scheduling Order to

10   make his initial disclosures pursuant to Rule 26 of the Federal Rules of Civil Procedure, and that he

11   failed to respond to Defendants’ discovery requests. (Doc. 26)

12   II.    Scope of Discovery and Requests

13          The scope and limitations of discovery are set forth by the Federal Rules of Civil Procedure

14   and Evidence. Fed. R. Civ. P. 26(b) states:

15          Unless otherwise limited by court order, parties may obtain discovery regarding any
            nonprivileged manner that is relevant to any party’s claim or defense – including the
16          existence, description, nature, custody, condition, and location of any documents or
            other tangible things…For good cause, the court may order discovery of any matter
17          relevant to the subject matter involved in the accident. Relevant information need not
            be admissible at the trial if the discovery appears reasonably calculated to lead to the
18          discovery of admissible evidence.

19   Relevant evidence is defined as “evidence having any tendency to make the existence of any fact that

20   is of consequence to the determination of the action more probable or less probable than it would be

21   without the evidence.” Fed. R. Evid. 401. Relevancy to a subject matter is interpreted “broadly to

22   encompass any matter that bears on, or that reasonably could lead to other matter that could bear on,

23   any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).

24          A.      Interrogatories

25          A party may propound interrogatories relating to any matter that may be inquired to under Rule

26   26(b). Fed. R. Civ. P. 33(a). A responding party is obligated to respond to the fullest extent possible,

27   and any objections must be stated with specificity. Fed. R. Civ. P. 33(b)(3)-(4). In general, a

28   responding party is not required “to conduct extensive research in order to answer an interrogatory, but

                                                         2
1    a reasonable effort to respond must be made.” Haney v. Saldana, 2010 U.S. Dist. LEXIS 93447, at *9

2    (E.D. Cal. Aug. 24, 2010) (citing L.H. v. Schwarzenegger, 2007 U.S. Dist. LEXIS 73753 (E.D. Cal.

3    Sep. 21, 2007)). Further, the responding party must supplement a response if the information sought is

4    later obtained or the previous response requires a correction. Fed. R. Civ. P. 26(e)(1)(A).

5           B.      Requests for Production of Documents

6           A party may request documents “in the responding party’s possession, custody, or control.”

7    Fed. R. Civ. P. 34(a)(1). Similarly, a party may serve a request “to permit entry onto designated land

8    or other property possessed or controlled by the responding party, so that the requesting party may

9    inspect, measure, survey, photograph, test, or sample the property . . .” Fed. R. Civ. P. 34(a)(2). A

10   request is adequate if it describes items with “reasonable particularity;” specifies a reasonable time,

11   place, and manner for the inspection; and specifies the form or forms in which electronic information

12   can be produced. Fed. R. Civ. P. 34(b). Thus, a request is sufficiently clear if it “places the party

13   upon ‘reasonable notice of what is called for and what is not.’” Kidwiler v. Progressive Paloverde Ins.

14   Co., 192. F.R.D. 193, 202 (N.D. W. Va. 2000) (quoting Parsons v. Jefferson-Pilot Corp., 141 F.R.D.

15   408, 412 (M.D.N.C. 1992)).

16          The responding party must respond in writing and is obliged to produce all specified relevant

17   and non-privileged documents, tangible things, or electronically stored information in its “possession,

18   custody, or control” on the date specified. Fed. R. Civ. P. 34(a). Actual possession, custody or control

19   is not required. “A party may be ordered to produce a document in the possession of a non-party entity

20   if that party has a legal right to obtain the document or has control over the entity who is in possession

21   of the document.” Soto v. City of Concord, 162 F.R.D. 603, 620 (N.D. Cal. 1995). Such documents

22   include documents under the control of the party’s attorney. Meeks v. Parson, 2009 U.S. Dist. LEXIS

23   90283, 2009 WL 3303718 (E.D. Cal. September 18, 2009) (involving a subpoena to the CDCR); Axler

24   v. Scientific Ecology Group, Inc., 196 F.R.D. 210, 212 (D.Mass. 2000) (A “party must produce

25   otherwise discoverable documents that are in his attorneys’ possession, custody or control”).

26          In the alternative, a party may state an objection to a request, including the reasons. Fed. R.

27   Civ. P. 34(b)(2)(A)-(B). When a party resists discovery, he “has the burden to show that discovery

28   should not be allowed, and has the burden of clarifying, explaining, and supporting its objections.”

                                                         3
1    Oakes v. Halvorsen Marine Ltd., 189 F.R.D 281, 283 (C.D. Cal. 1998) (citing Nestle Food Corp. v.

2    Aetna Cas. & Sur. Co., 135 F.R.D. 101, 104 (D.N.J. 1990)). Boilerplate objections to a request for a

3    production are not sufficient. Burlington Northern & Santa Fe Ry. v. United States Dist. Court, 408

4    F.3d 1142, 1149 (9th Cir. 2005).

5           C.      Requests for Admissions

6           “A party may serve on any other party a written request to admit, for purposes of the pending

7    action only, the truth of any matters within the scope of Rule 26(b)(1) relating to: (A) facts, the

8    application of law to fact, or opinions about either; and (B) the genuineness of any described

9    documents.” Fed. R. Civ. P. 36(a)(1).

10          If a matter is not admitted, a denial must “state in detail why the answering party cannot

11   truthfully admit or deny it.” Fed. R. Civ. P. 36(a)(4). “A denial must fairly respond to the substance of

12   the matter; and when good faith requires that a party qualify an answer or deny only a part of a matter,

13   the answer must specify the part admitted and qualify or deny the rest. The answering party may assert

14   lack of knowledge or information as a reason for failing to admit or deny only if the party states that it

15   has made reasonable inquiry and that the information it knows or can readily obtain is insufficient to

16   enable it to admit or deny.” Id.

17   III.   Discussion and Analysis

18          Under the Federal Rules, “[a] party seeking discovery may move for an order compelling an

19   answer, designation, production or inspection” when “a party fails to answer an interrogatory

20   submitted under Rule 33; or . . . a party fails to respond that inspection will be permitted – or fails to

21   permit inspection – as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B).

22          Defendants assert Plaintiff failed to respond to the following discovery requests: (1)

23   interrogatories defendants Brent Thomas, Carlos Arvizu, and James Montgomery; (2) Defendants’ First

24   Request for Admissions; and (3) Defendants’ First Request for Production of Documents. (Doc. 26-1

25   at 2-3) Defendants’ counsel, Heather Cohen, wrote to Plaintiff on March 13, 2019 to request the initial

26   disclosures and the discovery responses. (Doc. 26-1 at 3; Doc. 26-at 2, Cohen Decl. ¶ 6) Ms. Cohen

27   informed Plaintiff that if the discovery was not provided, Defendants would “file a motion to

28   compel….” (Id. at 46) Despite this information, Plaintiff failed to make his initial disclosures or

                                                          4
1    respond to Defendants’ discovery requests. Further, because Plaintiff failed to respond to the requests

2    for admission, the requests were deemed admitted as a matter of law when Plaintiff failed to timely

3    respond. Fed. R. Civ. P. 36(a)(3); see also Smith v. Pac. Bell Tel. Co., Inc., 662 F.Supp.2d 1199, 1229

4    (E.D. Cal. 2009) (explaining Rule 36 is self-executing and no motion is needed to deem the matters

5    admitted)

6             Given Plaintiff’s complete failure to respond to the discovery requests, Defendants’ motion to

7    compel Plaintiff to serve his initial disclosures and respond to Defendants’ interrogatories and requests

8    for production of documents is GRANTED.

9    IV.      Conclusion and Order

10            Plaintiff is reminded that failure to comply with a Court order—including the Court’s

11   Scheduling Order directing the parties to serve initial disclosures pursuant to Rule 26 of the Federal

12   Rules of Civil Procedure—may result in the imposition of sanctions, including dismissal of the action.

13   See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

14   with a court order); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (same).

15   Accordingly, the Court ORDERS:

16            1.     Defendants’ motion to compel discovery (Doc. 26) is GRANTED;

17            2.     Plaintiff SHALL serve his initial disclosures no later than May 13, 2019; and

18            3.     Plaintiff SHALL respond to Defendants’ Interrogatories-Set One and produce

19                   documents responsive to Defendants’ Request for Production of Documents- Set One

20                   no later than May 13, 2019.

21            Plaintiff is strongly admonished that his failure to comply with this order or any other

22   order of the Court—including the scheduling order--may result in the Court imposing sanctions

23   on him which could include dismissal of the action as authorized by Local Rule 110.

24
25   IT IS SO ORDERED.

26         Dated:   April 22, 2019                             /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28

                                                         5
